Citation Nr: 0525094	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased initial evaluation for hallux 
valgus, right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for 
service connection for hallux valgus, and assigned a 10 
percent disability rating.

The veteran filed a notice of disagreement in May 2002 and 
timely perfected his appeal in January 2003.

This case came before the Board in December 2003 and was 
remanded to obtain the veteran's complete medical records 
from the VA Medical Center in Madison, Wisconsin and to 
obtain a new VA feet examination.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's hallux valgus of the right foot is 
manifested by pain and the inability to participate in 
running and hunting sports or activities, analogous to no 
more than a moderate foot injury.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hallux valgus of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5280 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2001 VA letter informed the 
veteran of the elements necessary to substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The April 
2001 letter informed the veteran that VA would make 
reasonable efforts to obtain evidence such as medical 
records, employment records or records from other Federal 
agencies on his behalf.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2001 letter requested the veteran provide 
medical evidence of his disability, to include treatment 
records, statements by physicians or other health care 
professionals who treated him or lay statements by the 
veteran or others describing his symptoms and problems, in 
service and after discharge.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The RO's 
April 2001 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
November 2002 Statement of the Case and the June 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

Service medical records revealed that the veteran's 
enlistment examination showed moderate to severe hallux 
valgus that was asymptomatic.  The veteran began to complain 
of foot pain after running and marching between three to 
eight miles per day in May 1998.  Numerous things were tried 
including Ibuprofen and special boots, as well as activity 
profiles, none of which resulted in any improvement.  The 
veteran underwent a Chevron osteotomy with bunionectomy on 
August 20, 1999.  After surgery the veteran continued to have 
problems with his foot.  He was reevaluated and the hardware 
was removed in June 2000.

The veteran reported to his scheduled VA examination in May 
2001.  The veteran reported that he was unable to run due to 
localized foot pain to the metatarsalphalangeal (MTP) joint.  
The veteran reported swelling with prolonged activity or 
standing.  The veteran was able to walk two to three miles 
before the pain was too severe to continue.  He reported that 
he was fired from his employment with a window covering store 
because he could not stand more than eight hours per day.  
Physical examination revealed that the veteran ambulated with 
a slight limp on the right.  Evaluation of the feet while the 
veteran was standing revealed bilateral hallux valgus 
deformities with the right greater than the left.  Palpation 
about the MTP joint was excruciatingly painful.  The 
veteran's incision was well-healed and benign.  Assessment 
was given as persistent pain and recurrent hallux valgus 
deformity of the right foot status post Chevron osteotomy 
with bunionectomy.  The exact etiology of the veteran's 
persistent pain was unclear.

A Monroe Clinic noted dated March 2001 indicated that the 
veteran presented to physical therapy with a diagnosis of 
first MTP joint pain of the right foot.  The veteran 
complained of pain with prolonged weightbearing throughout 
the lower extremity.  The first MTP was painful to the touch 
and the veteran had pain with active extension of flexion of 
the first MTP.  The veteran was ultimately seen for five 
physical therapy visits at the Monroe Clinic, although he 
reported no significant change regarding his right foot pain.  
He was instructed to continue wearing his orthotics and to 
practice his abduction strengthening.

A bone scan of the veteran's right foot at the Monroe Clinic 
dated May 2001 indicated that there was no abnormal focus of 
increased tracer localization identified in the feet on 
either the immediate or delayed images.

In January 2002, bilateral foot x-rays revealed evidence of 
previously healed trauma and surgical intervention, mild 
hallux valgus deformities of both first MTP joints and mild 
calcaneal spurring of both dorsal calcanei.  A subsequent 
podiatry note indicated that the veteran suffered from 
arthritis secondary to the bunionectomy of the right first 
MTP.

The veteran reported to his scheduled VA examination in April 
2002.  The veteran stated that his right foot was somewhat 
better than what it was in July 2000.  He stated that his 
pain was centered around the first MTP joint, but tended to 
occasionally go up the dorsum and anterior aspect of his leg.  
He stated he was unable to run due to pain but was able to 
walk.  Standing caused him more trouble.  Physical 
examination of the right foot revealed a well-healed scar 
over the dorsum of the first MTP joint.  There was a slight 
hallux valgus of the first MTP joint.  The veteran was able 
to dorsiflex to 20 degrees and to plantar flex to 15 degrees 
with significant pain at all ranges of motion.  The veteran 
was able to flex and extend his toe actively with a similar 
amount of pain.  His strength was 4/5 in dorsiflexion and 
plantar flexion.  X-rays of the right foot revealed post-
surgical changes from a hallux valgus surgery and some mild 
degenerative changes of the first MTP joint.

In August 2002 the veteran underwent a bunionectomy with K-
wire fixation of the right foot.  A follow-up examination in 
September 2002 revealed that range of motion was limited at 
that time due to edema.  There were no signs of infection.  
In May 2003, VA outpatient treatment records indicated 
strength to be 5/5 in the right lower extremity.  Range of 
motion of the first MTP was 45 degrees in the right foot.  
Physical examination of October 2003 showed no joint 
stiffness, swelling, numbness or tingling in the extremities.  
The veteran denied any foot pain, but reported that he was 
still unable to run.  A follow-up examination in November 
2003 revealed no signs of infection, edema or erythema at the 
surgical site.

The veteran reported to his May 2004 VA examination with 
complaints of pain in the right lower extremity.  The only 
affect the veteran reported from his hallux valgus of the 
right foot was that he was unable to participate in running 
and hunting sports or activities.  It was not reported to 
affect his employment.  Physical examination revealed the 
remainder of the foot had normal alignment.  The right ankle 
range of motion was normal with regard to the forefoot.  
Intermetatarsal angle was five degrees and none of the range 
of motion results were affected by weakness, flare-ups, 
incoordination or repetition.  The assessment was hallus 
valgus deformity which was passively correctable.  X-rays of 
the right foot revealed retained hardware in the veteran's 
proximal phalanx.  The MTP joint was congruent.

Analysis

Pertinent Law and Regulations

The June 2001 rating decision on appeal granted service 
connection for hallux valgus (claimed a right foot condition) 
and assigned an initial disability rating of 10 percent.  In 
this case, an award of service connection for a disability 
has been granted and the assignment of an initial rating for 
that disability is disputed, separate ratings can be assigned 
for separate periods of time based on the facts found; in 
other words, the ratings may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  A disability may require 
re-rating in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2004).

Because the service-connected hallux valgus has been rated 10 
percent disabling throughout the appeal period, the Board 
will address whether there is any basis to assign a rating 
greater than 10 percent for any portion of the appeal period.

The Board notes that the veteran has been assigned 10 percent 
rating for the right foot and the rating criteria used in 
evaluating the disability can be found at 38 C.F.R. Part 4, 
Diagnostic Code 5280 (2004).  A 10 percent evaluation is 
afforded where symptoms are severe, if equivalent to 
amputation of the great toe or if the toe has been operated 
on with resection of the metatarsal head.  An evaluation in 
excess of 10 percent is not available under this rating code.  

Hence, in order to qualify for a higher rating, the Board 
must examine whether the veteran's hallux valgus disability 
could be rated pursuant to other rating criteria.  Under 
Diagnostic Code 5284, a 10 percent evaluation is warranted 
for a moderate foot injury, a 20 percent evaluation is 
assigned for moderately severe foot injury, and a 30 percent 
evaluation is assigned for severe foot injury.  See 38 C.F.R.  
Part 4, Diagnostic Code 5284 (2004).  With actual loss of use 
of the foot, a 40 percent rating is assigned.  See 38 C.F.R. 
Part  4, Diagnostic Code 5167 (2004).  Although the 
functioning of the right foot is limited, no medical 
evaluation or opinion on file indicates that the veteran has 
actually lost the use of the right foot to warrant a 40 
percent rating under Diagnostic Code 5167.  Id.  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. 4.6 (2004).  Use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2004).

Discussion

As reported above, the veteran underwent a VA foot 
examination in May 2004.  That examination confirmed the 
presence of hallux valgus of the right foot.  The examiner 
noted that the veteran stated he was unable to participate in 
running and hunting sports activities.  His foot condition 
was not reported to affect his employment.  Physical 
examination revealed the remainder of the foot had normal 
alignment.  The examiner's assessment was hallux valgus 
deformity of the right foot, which was passively correctable. 

Although the January 2002 podiatry note indicated that the 
veteran suffered from arthritis secondary to the bunionectomy 
of the right first MTP, the most recent VA foot examination 
revealed that the veteran's hallux valgus was passively 
correctable, with no notation regarding arthritis.  After 
reviewing these findings it is the judgment of the Board that 
the degree of impairment resulting from the hallux valgus 
approximates no more than moderate foot disabilities under 
Diagnostic Code 5284.  See 38 C.F.R. Part 4 (2004).  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R.  
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See  
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v.  
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has some limitation of motion and that there is some 
pain on motion.  Yet, the Board finds that the 10 percent 
disability rating assigned for the right foot adequately 
compensates him for his limitation of motion, pain, and 
functional loss.  Limited motion of the great toes result in 
a certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the 10 percent 
disability rating assigned by the RO for this condition is 
correct, and the preponderance of the evidence is against a 
higher evaluation.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran is a physician.  
Therefore, as a lay person he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v.Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for hallux valgus of the right 
foot.  This conclusion comes after careful review of the 
entire record, in which the Board finds that the weight of 
the evidence shows that the veteran's disability most closely 
reflects a 10 percent rating.  As a result, his claim for an 
increased disability rating for hallux valgus is denied.

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating, and no 
higher, from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Further, while the benefit of any doubt has been 
given to the veteran, it is the conclusion of the Board that 
his request for an evaluation in excess of 10 percent for 
each foot must be denied.

In reaching the above determination, the Board considered 
whether the veteran's service-connected hallux valgus 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. §  
3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39  
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash  
v. Brown, 8 Vet. App. 218, 227 (1995).  Significantly, 
however, no evidence has been presented showing factors such 
as a marked interference with employment beyond that 
interference contemplated in the assigned ratings or frequent 
periods of hospitalization, due solely to the veteran's 
service-connected hallux valgus, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER


Entitlement to an increased initial evaluation for hallux 
valgus, right foot, currently evaluated as 10 percent 
disabling, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


